Citation Nr: 1428161	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  12-06 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a heart disorder, to include congestive heart failure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1973 to March 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied service connection for congestive heart failure.  After the decision was entered, the case was transferred to the jurisdiction of the RO in Atlanta, Georgia.  This appeal has previously been remanded in November 2013 for additional development, and now returns to the Board for final appellate review.

In August 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing held in Washington, D.C.  A transcript of that hearing is associated with the record on appeal.

The Board notes that the Veteran's file consists of electronic records in Virtual VA and VBMS.  While the full record is in the VBMS, the documents in Virtual VA are either duplicative of the evidence in VBMS or are irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran's heart disorder, to include congestive heart failure, is not causally or etiologically related to any disease, injury, or incident during service, and did not manifest to a compensable degree within one year of separation from service. 


CONCLUSION OF LAW

The criteria for service connection for a heart disorder, to include congestive heart failure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2009 letter, sent prior to the initial unfavorable decision issued in September 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

With regard to the duty to assist, the Board notes that this duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent 

treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran's STRs, post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  In this regard, the case was remanded in November 2013, in part, in order to provide the Veteran an opportunity to identify all records relating to his claimed heart disorder.  The Board notes that all identified records have been associated with the file and reviewed.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

As part of the prior remand, the Veteran was also afforded a VA examination in January 2014 with respect to the issue decided herein.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as they are predicated on an interview with the Veteran, a review of the record, and a physical examination. The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran and a review of the medical records, to include the Veteran's STRs.  The examiner also addressed all the questions raised by the November 2013 remand.  Moreover, she offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met. 

As indicated previously, the Board remanded the case for additional development in November 2013 in order to afford the Veteran an opportunity to identify any treatment records referable to his heart disorder, and to provide him with a VA examination.  In this regard, the November 2013 remand instructions directed the AOJ to obtain records from Dr. Taylor for the period from November 2005 to August 2011, and the post-December 2011 records; treatment records with regard to his lungs; and any records for his November 2005 hospitalization for syncope.  The Board notes that these records have been identified, obtained, and associated with the VBMS folder.  

The November 2013 remand further directed the AOJ to obtain the Veteran's SSA records, and to provide the Veteran with a VA examination.  In this respect, the Veteran's SSA records have been obtained, and the Veteran was afforded a VA examination in January 2014 to determine whether he has a heart disorder and, if so, the etiology of such disorder.  Therefore, the Board finds that the AOJ has substantially complied with the November 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Finally, in August 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the hearing, the VLJ noted the issue on appeal.  Also, information was solicited regarding the Veteran's contention that, based on the severity of his heart disorder, such must have started in service, the type and onset of symptoms, and the nature of his current condition.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Based upon such hearing testimony, the case was remanded in November 2013 in order to obtain additional records and afford the Veteran a VA examination so as to determine the nature and etiology of his heart disorder.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In sum, VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board's proceeding to the merits of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include cardiovascular-renal disease, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's STRs are silent as to any diagnoses of a heart problem.  A November 1978 Report of in-service Medical Examination shows normal heart, lungs, and chest.  In this regard, the Board notes that such include various complaints of chest pains, tiredness, loss of weight, and coughing.  For example, an October 1974 in-service note shows that the Veteran was complaining of feeling tired and loss of ten pounds in a period of two weeks.  Moreover, in-service notes from February 1975, August 1978, and June 1983 show that the Veteran had complaints of chest and back pains during service; however, in February 1975, he was diagnosed with costochondritis and rule out acute bronchitis.  Additionally, in August 1978, such pain was noted after the Veteran struck his back on an airplane camera and, in June 1983, his was diagnosed with muscle spasm of the left pectoralis muscle, which resolved within 10 days.   Additionally, in November 1984, while he complained of chest pain and cough, his cardiac evaluation was regular, and ECG and X-ray were normal.  

Furthermore, in a February 1985 Report of Medical History, the Veteran denied having any heart trouble.  Although he indicated pain or pressure in chest, this was explained as having occurred as a result of hitting a camera on a plane.  Additionally, a February 1985 Report of Medical Examination also revealed normal heart, lungs, and chest.   

Post-service, a June 2004 medical record sheet provided as part of the Veteran's SSA records shows a diagnosis of congestive heart failure.  Additionally, another SSA medical record, dated February 2005, shows that the Veteran was diagnosed with cardiomyopathy.  A March 2005 Disability Determination and Transmittal letter from the SSA shows that the Veteran has been diagnosed with heart failure and cardiomyopathy.    

Various treatment notes from Piedmont Hospital and Piedmont Heart Institute from July 2005, May 2006, and March through May 2011 show a diagnosis of congestive heart failure and cardiomyopathy.  Additionally, treatment notes from Cardiac Disease Specialists from September 2005 through September 2006 also show that the Veteran suffered from congestive heart failure.  

Finally, a January 2014 VA heart examination diagnosed the Veteran with congestive heart failure, cardiomyopathy, and implanted automatic implantable cardioverter defibrillator (AICD).  

Therefore, based on the foregoing, the Board finds that the Veteran has a current diagnosis of a heart disorder.  Additionally, while his STRs are negative for a heart-related problem, such show that he complained of chest pain on multiple occasions during service.  Therefore, the remaining inquiry is whether his current heart disorder is related to his military service, to include such in-service complaints. 

Although the record is replete with various findings and diagnoses with regard to the Veteran's heart disability, both in private and VA treatment records, nothing in the record associates the Veteran's heart disorder with an event in service.  In this respect, the record contains only one competent nexus opinion, which is reflected in the January 2014 VA examination.

During the January 2014 examination, the VA examiner noted that she conducted an in-person examination of the Veteran, and reviewed the entire claims file on the VBMS.  After diagnosing the Veteran with congestive heart failure, cardiomyopathy, and AICD, the examiner opined that these cardiac illnesses were "less likely than not related to treatment during active duty service."  In her rationale, the examiner addressed the Veteran's chest pain complaints while in service.  For example, in relevant part, the examiner stated that with regard to the chest pains documented in February 1975, the lungs were noted to be clear and the Veteran was actually diagnosed with costochondritis, to rule out acute bronchitis.  Likewise, with regard to the March 1976, June 1976, November 1976, and May 1977 complaints, the Veteran was diagnosed with pharyngitis, which is sore throat, and his lungs were clear.  With regard to the upper back complaint of August 1978, the lungs were again noted as clear and the complaint was due to the Veteran's hitting an airplane camera.

Furthermore, the June 1983 chest pain turned out to be a muscle spasm, which was resolved.  Finally, the November 1984 chest pain and cough were not due to a cardiac problem because the lungs were clear, cardiac was noted regular, and the ECG and chest x-rays were noted to be normal, and ruled out a pneumothorax.  

In her analysis, the examiner noted that the Veteran was diagnosed with congestive heart failure in 2004, and that he did not have a documented renal disease.  Based on this, the examiner concluded that considering the fact that it has been 19 years since service when the Veteran was first diagnosed with a heart problem, it is less likely that the Veteran's congestive heart failure or cardiomyopathy manifested in 1986 and continued without any medication.

The Board finds that the January 2014 VA examiner's opinion was predicated on an interview with the Veteran, a review of the record, and a physical examination.  Additionally, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran and a review of the medical records, to include the Veteran's STRs.  Moreover, she offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the January 2014 VA examiner's opinion. 
 
The Board has also considered whether presumptive service connection for the Veteran's heart disorder is warranted.  However, the record fails to demonstrate that cardiovascular-renal disease manifested within one year of the Veteran's service discharge in March 1985.  In this regard, while the Veteran testified to experiencing chest pain in 1986 or 1987, with intermittent symptomatology since such time, he stated that such was similar to the pain which he experience during service and, as previously discussed, such was determined to be unrelated to a heart disorder.  Furthermore, a heart disorder was not diagnosed until 2004.   Therefore, the Board finds that presumptive service connection, to include on the basis of continuity of symptomatology, for a heart disorder is not warranted.  38 U.S.C.A. § 11101, 1112; 38 C.F.R. § 3.307, 3.309; Walker, supra.

The Board acknowledges the Veteran's allegations that his heart problems are related to the symptoms of chest pain in service.  The Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's heart disorder and any instance of his service, to include complaints of chest pain in service, is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); Jones v. Brown, 7 Vet. App. 134, 137 (1994) (where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  In this regard, the question of causation of a heart disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the diagnosis and determination of etiology of a heart disorder requires the interpretation of results found on physical examination and knowledge of complex cardiology.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Board accords the Veteran's statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.   

Therefore, the Board finds that a heart disorder is not causally or etiologically related to any disease, injury, or incident during service, and did not manifest to a compensable degree within one year of separation from service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a heart disorder, to include congestive heart failure, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


